 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ROBERTA LILLY,                                    No. 2:19-cv-00781-AC (SS)
12                         Plaintiff,
13            v.                                        ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                           Defendant.
16

17

18           Plaintiff, who is represented by counsel, has requested leave to proceed in forma pauperis

19   (“IFP”) pursuant to 28 U.S.C. § 1915. ECF No. 2. On the IFP application filed, plaintiff marked

20   a checkbox indicating that she is “incarcerated,” but she did not complete the fields for her place

21   of incarceration or provide the additional information required of prisoners seeking to proceed

22   IFP. ECF No. 2 at 1. Based on the concurrently filed social security complaint, it appears that

23   this checkbox may have been selected in error, as the complaint alleges that plaintiff “resides in

24   Lodi, San Joaquin County, California” and nowhere indicates that plaintiff is a prisoner. ECF

25   No. 1 ¶ 1.

26           Because prisoners seeking leave to proceed IFP are subject to different requirements than

27   non-prisoners, see 28 U.S.C. § 1915(b)(1), the court is unable to rule on the motion without

28   clarity as to plaintiff’s status.
                                                       1
 1        Accordingly, IT IS HEREBY ORDERED that:
 2        1. Plaintiff’s request to proceed IFP (ECF No. 2) is DENIED without prejudice to its
 3           renewal with a clear indication of plaintiff’s incarceration status;
 4               a. If plaintiff is indeed a prisoner, she must provide all of the information
 5                   regarding such incarceration requested on the form, and comply with 28 U.S.C.
 6                   § 1915(a)(2) in refiling her IFP request.
 7               b. If plaintiff is not a prisoner, she should refile her IFP form so indicating.
 8        2. Plaintiff is granted 30 days from the date of this order to renew the IFP application in
 9           proper form, or to pay the filing fee. Plaintiff is cautioned that failure to timely renew
10           the IFP in proper form, or to pay the filing fee, may result in a recommendation that
11           this action be dismissed.
12   DATED: May 3, 2019
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
